 1                                   UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       United States of America,                            Case No.: 2:13-cr-00260-JAD-GWF
 5              Plaintiff/Respondent                         Order Denying as Moot Motion for
                                                                       Transcripts
 6       v.
                                                                       [ECF Nos. 52, 53]
 7       Gilberto Landeros,
 8              Defendant/Petitioner
 9             In 2014, Gilberto Landeros pled guilty to illegally possessing a firearm under 18 U.S.C.
10 § 922(j). I sentenced him to a prison term of 120 months, and he eventually moved to vacate his
11 sentence. Because his ground for relief was precluded by a subsequent U.S. Supreme Court
12 decision, I denied his motion and declined to issue him a certificate of appealability (COA).1
13 Landeros then sought a COA from the Ninth Circuit Court of Appeals2 and also moved this court
14 for copies of transcripts from various hearings to aid in his appeal.3 The Ninth Circuit recently
15 denied Landeros a COA.4 Accordingly,
16             IT IS HEREBY ORDERED that Landeros’s motion for court reporter transcripts [ECF
17 Nos. 52–53] is DENIED as MOOT.
18             Dated: January 28, 2019
19                                                                _______________________________
                                                                  U.S. District Judge Jennifer A. Dorsey
20
21
22
23
24
25
     1
     ECF Nos. 42, 46.
26
   2
     ECF No. 43.
27 3 ECF Nos. 52–53.
28 4 ECF No. 54.

                                                       1
